Citation Nr: 1632226	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  10-22 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a methicillin resistant staphylococcus aureus (MRSA) infection, claimed as due to Department of Veterans Affairs (VA) lack of proper care/negligence in providing surgical treatment in August 2003.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In December 2015, the Board remanded this case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As indicated in the Introduction, this claim was remanded in December 2015.  Unfortunately, the ordered development remains to be completed.  Accordingly, another remand is regretfully required.  

The December 2015 remand directives instructed the AOJ to obtain copies of the Veteran's complete VAMC surgical records, to include informed consent documentation provided to the Veteran in relation to his VAMC surgical treatment.  VAMC treatment records were subsequently obtained, which specifically note that the Veteran signed an informed consent document in March 2003, prior to an August 2003 hip replacement surgery.  However, as the Veteran's representative pointed out in a July 2016 brief, the actual informed consent document is not associated with the record.  There is also no evidence in the claims file that the AOJ requested the signed informed consent document or that the informed consent document is unavailable.  As such, there was not substantial compliance with the Board's remand directives and another remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1. Take all indicated action in order to obtain the actual, signed consent form for the Veteran's August 2003 surgery at the Indianapolis VAMC.  If the consent form cannot be obtained, the reasons for the unavailability and the RO's efforts to obtain them must be documented in the claims file, and proper notification under 38 C.F.R. § 3.159(e) must be provided to the Veteran and his representative.

2. Then, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




